Exhibit 10.31

OWENS & MINOR, INC.

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”) dated as of February 2,
2012 between Owens & Minor, Inc., a Virginia corporation (the “Company”), and
                    (“Participant”) is made pursuant to and subject to the
provisions of the Company’s 2005 Stock Incentive Plan (the “Plan”). All
capitalized terms used in this Agreement that are not otherwise defined shall
have the same meanings given to them in the Plan.

1. Grant of Performance Share Award. In accordance with the Plan, on February 2,
2012 (the “Date of Grant”), the Company granted to the Participant, subject to
the terms and conditions of the Plan and the terms and conditions set forth in
this Agreement,             Performance Shares, subject to adjustment as
provided in Section 2 (the “Performance Shares”). The Participant will earn the
Performance Shares to the extent that the requirements of Section 2 are
satisfied. The Company will issue shares of Common Stock in accordance with
Section 3 in settlement of the Performance Shares, if any, that the Participant
earns in accordance with Section 2, which shares of Common Stock (the
“Restricted Stock”) will be further subject to the vesting and forfeiture
provisions described in Section 4 (except as otherwise specifically provided in
Section 3(b)).

2. Earning Performance Shares. This Section 2 determines the number of
Performance Shares that the Participant earns under this Agreement.

(a) Performance Criteria. The Participant will earn Performance Shares based on
achievement by the Company of the following applicable level of Operating
Earnings (defined below) for calendar year 2013:

 

Operating Earnings for

Calendar Year 2013

      

Performance Shares Earned

$            

   (Threshold)  

$            

   (Target)  

$            

   (Maximum)  

If the Company’s Operating Earnings for calendar year 2013 is greater than the
Threshold but less than the Target, then the additional number of Performance
Shares earned by the Participant in excess of the Threshold level of Performance
Shares will be determined based on a straight line interpolation of the
operating earnings in excess of the Threshold. If the Company’s Operating
Earnings for calendar year 2013 is greater than the Target but less than the
Maximum, then the additional number of Performance Shares earned by the
Participant in excess of the Target level of Performance Shares will be
determined based on a straight line interpolation of the operating earnings in
excess of the Target.

Operating Earnings shall be defined as the operating earnings presented in the
Company’s consolidated audited income statement for the applicable year,
adjusted to eliminate or

 

1



--------------------------------------------------------------------------------

exclude the effects of unusual or non-recurring items, including but not limited
to, the effect of accounting and/or tax changes; tangible and intangible asset
impairment charges; fees, expenses and charges associated with debt and/or
equity financing transactions and merger and acquisition activity (including the
purchase or sale of a business unit or its assets); gains/losses from asset
sales not made in the ordinary course of business; retirement plan gains/losses;
and gains/losses or charges associated with material litigation, regulatory, tax
or insurance settlements. Adjustments to Operating Earnings for purposes of
determining any Performance Shares earned hereunder shall be taken into account
only to the extent that they are separately identified or quantified in the
Company’s consolidated audited financial statements, the notes to the
consolidated financial statements, “Management’s Discussion and Analysis” in the
Company’s Annual Report on Form 10-K or in other Company filings with the
Securities and Exchange Commission. In addition to and notwithstanding the
foregoing, the Committee may make any adjustments in its discretion that would
reduce Operating Earnings for purposes of determining the number of Performance
Shares earned hereunder.

(b) Effect of Termination Prior to Issuance of Restricted Stock. Except as
provided in subparagraphs (c), (d) and (e), no Performance Shares will be earned
if the Participant’s employment with, and service to, the Company and its
Affiliates terminates or is terminated before January 1, 2014 or the date on
which Restricted Stock is issued as provided in Section 3(b).

(c) Death or Disability. This subparagraph (c) applies if the Participant’s
employment with, and service to, the Company and its Affiliates terminates
before January 1, 2014 or the date on which Restricted Stock is issued as
provided in Section 3(b), on account of the Participant’s death or permanent and
total disability (as defined in Section 22(e)(3) of the Code). In the event of
the Participant’s death prior to January 1, 2014 or the date on which Restricted
Stock is issued as provided in Section 3(b), the number of Performance Shares
earned by the Participant shall equal the number determined in accordance with
subparagraph (a). In the event the Participant’s employment terminates before
January 1, 2014 or the date on which Restricted Stock is issued as provided in
Section 3(b) due to permanent and total disability, the number of Performance
Shares earned by the Participant shall equal the number determined in accordance
with subparagraph (a) multiplied by a fraction. The numerator of the fraction
shall be the number of whole months that the Participant was employed by, or
providing services to, the Company or an Affiliate during the 24-month period
beginning January 1, 2012 and ending December 31, 2013 (including any period
that the Participant was absent from work for illness, injury or short term
disability prior to termination of employment) and the denominator shall be 24.

(d) Retirement. This subparagraph (d) applies if the Participant’s employment
with, and service to, the Company and its Affiliates terminates before
January 1, 2014 or the date on which Restricted Stock is issued as provided in
Section 3(b), on account of the Participant’s retirement (defined below). In the
event of the Participant’s retirement before January 1, 2014 or the date on
which Restricted Stock is issued as provided in

 

2



--------------------------------------------------------------------------------

Section 3(b), the number of Performance Shares earned by the Participant shall
equal the number determined in accordance with subparagraph (a) multiplied by a
fraction. The numerator of the fraction shall be the number of whole months that
the Participant was employed by, or providing services to, the Company or an
Affiliate during the 24-month period beginning January 1, 2012 and ending
December 31, 2013 and the denominator shall be 24. For purposes of this
Section 2(d), retirement shall mean severance from the employment of the Company
and its Affiliates (i) at or after the attainment of age 55 and after completing
a number of years of service (the total years of service credited to Participant
for purposes of determining vested or nontransferable interest in a defined
benefit pension plan maintained by the Company or an Affiliate which satisfies
the requirements of Section 401(a) of the Code) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65.

(e) Change in Control. The Participant will earn the number of Performance
Shares designated for Target level of compounded annual growth in Operating
Earnings if there is a Change in Control before January 1, 2014 or the date on
which Restricted Stock is issued as provided in Section 3(b).

3. Settlement of Performance Shares. The Performance Shares will be settled in
accordance with this Section 3.

(a) Committee Certification. As soon as practicable after 2014 (but no later
than March 15, 2014), the Committee will determine the number of Performance
Shares that are earned under the provisions of Section 2. The Committee’s
determination shall be set forth in writing, as part of the minutes of a meeting
of the Committee, by unanimous consent or otherwise. Notwithstanding the
preceding sentences, a written determination of the Committee shall not be
required in the case of Performance Shares that are earned pursuant to the
provisions of Section 2(d).

(b) Issuance of Restricted Stock. As soon as practicable after the Committee’s
certification under subparagraph (a) (but no later than March 15, 2014), the
Committee shall issue shares of Restricted Stock under the Plan in settlement of
the Performance Shares earned by the Participant. The number of shares of
Restricted Stock issued shall equal the number of Performance Shares earned by
the Participant. Notwithstanding the preceding sentences, (i) if the Performance
Shares are earned pursuant to the provisions of Section 2(c) or 2(d), such
Performance Shares shall be settled in shares of Common Stock that are not
subject to the restrictions set forth in Section 4 and (ii) if the Performance
Shares are earned pursuant to the provisions of Section 2(e), the number of
shares of Restricted Stock indicated in Section 2(e) shall be issued to the
Participant on the Control Change Date, and such shares of Restricted Stock
shall otherwise be treated as provided in Section 4(c)(vi).

(c) Registration, etc. Shares of Restricted Stock issued in settlement of the
Performance Shares shall be registered in the name of the Participant on the
stock transfer books of the Company but shall be held by the Company (or its
transfer agent) during the

 

3



--------------------------------------------------------------------------------

Restricted Period (defined below). The Company’s Secretary and its General
Counsel shall serve as attorney-in-fact for Participant during the Restricted
Period with full power and authority in Participant’s name to assign and convey
to the Company any shares of Restricted Stock that Participant forfeits under
Section 4(c) or that are recovered under Section 5. Each certificate
representing shares of Restricted Stock may bear a legend referring to the risk
of forfeiture of the shares and stating that such shares are nontransferable
until all restrictions have been satisfied and the legend has been removed.

(d) Dividends. Upon issuance of shares of Restricted Stock in settlement of the
Performance Shares earned by the Participant, the Company shall pay Participant
in cash the amount of any dividends that would have been paid on the Performance
Shares prior to settlement if the Performance Shares had been actual shares of
Restricted Stock outstanding during the period from January 1, 2012 through
December 31, 2013. No dividends will be paid on the Performance Shares if
Restricted Stock is not earned and issued hereunder.

4. Terms of Restricted Stock. The shares of Restricted Stock issued in
settlement of the Performance Shares are subject to the following terms and
conditions:

(a) Restricted Period. Until February 2, 2015 (the “Restricted Period”) or the
lapse of restrictions as provided in subparagraph (c) hereof, the Restricted
Stock shall be subject to the following restrictions:

(i) Participant shall not be entitled to receive the certificate or certificates
evidencing the Restricted Stock;

(ii) Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and

(iii) Shares of Restricted Stock may be forfeited immediately as provided in
subparagraph (c) hereof.

(b) Distribution of Restricted Stock. If Participant remains in the continuous
employment of the Company or an Affiliate during the entire Restricted Period
and otherwise does not forfeit such shares pursuant to subparagraph (c) hereof,
all restrictions applicable to the shares of Restricted Stock shall lapse upon
expiration of the Restricted Period and a certificate or certificates
representing the shares of Common Stock that were granted to Participant in the
form of shares of Restricted Stock shall be delivered to Participant.

(c) Lapse of Restrictions or Forfeiture.

 

  (i) Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.

 

4



--------------------------------------------------------------------------------

  (ii) Disability. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of “total and permanent disability” (as such term is defined in
Section 22(e)(3) of the Code), all restrictions on a pro rata number of shares
of Restricted Stock shall lapse. The “pro rata number” shall be the number of
shares of Restricted Stock multiplied by a fraction, the numerator of which is
the number of months (including a fractional month) of Participant’s employment
after the Date of Grant and the denominator of which is 36. The certificate or
certificates representing the shares of Common Stock upon which the restrictions
have lapsed shall be delivered to Participant.

 

  (iii) Retirement. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of retirement (defined below), all shares of Restricted Stock shall be
forfeited immediately and all rights of Participant to such shares shall
terminate immediately without further obligation on the part of the Company.
Notwithstanding the foregoing, if Participant’s service to the Company or an
Affiliate continues from and after the date of retirement through (i) membership
on the Board, (ii) a written consulting services arrangement with the Company or
an Affiliate or (iii) at the Company’s discretion, a written confidentiality and
non-solicitation agreement with the Company (“Post-Retirement Service”), shares
of Restricted Stock shall not be forfeited but shall continue to be held by the
Company until the earlier of (i) the end of the Restricted Period at which time
such shares shall be delivered to the Participant or (ii) the date Participant
ceases to provide Post-Retirement Service at which time such shares shall be
forfeited. For purposes of this subparagraph 4(c)(iii), retirement shall mean
severance from the employment of the Company and its Affiliates (i) at or after
the attainment of age 55 and after completing a number of years of service (the
total years of service credited to Participant for purposes of determining
vested or nontransferable interest in a defined benefit pension plan maintained
by the Company or an Affiliate which satisfies the requirements of
Section 401(a) of the Code) that, when added to Participant’s age at the time of
severance from employment, equals at least 65 or (ii) at or after the attainment
of age 65.

 

  (iv) Termination of Employment by Company or Affiliate.

 

  (a)

With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” all shares of Restricted Stock
shall be forfeited immediately and all rights of Participant to such shares
shall terminate immediately without further obligation on the part of the
Company. For purposes of this Agreement, “cause” means: (i) misappropriation,
theft or embezzlement of funds or property from the Company or an Affiliate or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the

 

5



--------------------------------------------------------------------------------

  Company or an Affiliate, (ii) conviction of, or entry of a plea of “nolo
contendere” with respect to, a felony which, in the reasonable opinion of the
Company, is likely to cause material harm to the Company’s or an Affiliate’s
business, customer or supplier relations, financial condition or prospects,
(iii) violation of the Company’s Code of Honor or any successor code of conduct;
or (iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in subparagraph 4(c)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job.

 

  (b) Without Cause. If Participant’s employment with the Company and its
Affiliates is terminated by the Company or an Affiliate without “cause,” all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number of shares of Restricted Stock multiplied
by a fraction, the numerator of which is the number of months (including a
fractional month) of Participant’s employment after the Date of Grant and the
denominator of which is 36. The certificate or certificates representing the
shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant.

 

  (v) Termination of Employment by Participant. If Participant resigns from
employment with the Company and its Affiliates before the expiration of the
Restricted Period, without regard to the reason for such resignation (other than
death, disability or retirement as provided in subsections (i), (ii) and
(iii) above), all of the shares of Restricted Stock shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.

 

  (vi) Change in Control.

 

  (a) If, upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below) or by Participant for Good Reason
(defined below), all restrictions applicable to the shares of Restricted Stock
shall immediately lapse on the date of employment termination and the
certificate or certificates representing the shares of Common Stock upon which
the restrictions have lapsed shall be delivered to Participant.

 

  (b)

For purposes of this subsection 4(c)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with

 

6



--------------------------------------------------------------------------------

  the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.

 

  (c) For purposes of this subparagraph 4(c)(vi), “Good Reason” shall have the
meaning given to such term in the Executive Severance Agreement between
Participant and the Company effective January 1, 2011, as such agreement from
time to time may be amended, modified, extended or replaced by a successor
agreement or plan.

 

  (d) If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subparagraph 4(c)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participant.

5. Recoupment Policy. Notwithstanding any other provision in this Agreement to
the contrary, the Stock Award and underlying Restricted Stock granted under this
Agreement are subject to recoupment by the Company in accordance with the
Company’s Policy on Recoupment of Executive Incentive Compensation in effect on
the date of this Agreement, as such policy is interpreted and applied by the
Company’s board of directors.

6. Nontransferability. The Performance Shares are nontransferable except by will
or by the laws of descent and distribution. Shares of Restricted Stock issued in
settlement of the Performance Shares cannot be transferred before the Restricted
Period lapses except by will or by the laws of descent and distribution.

7. Shareholder Rights. Except as otherwise specifically provided herein, the
Participant shall not have any rights as a shareholder of the Company with
respect to the Performance Shares. Upon the issuance of shares of Restricted
Stock in settlement of the Performance Shares, the Participant shall have all of
the rights of a shareholder of the Company with respect to those shares,
including the right to vote the shares and to receive, free of all restrictions,
ordinary cash dividends. Stock received as a dividend on, or in connection with
a stock split of any shares of Restricted Stock issued in settlement of the
Performance Shares shall be subject to the same vesting restrictions as the
underlying shares of Restricted Stock. The Participant’s right to receive any
extraordinary dividends or distributions with respect to shares

 

7



--------------------------------------------------------------------------------

of Restricted Stock issued in settlement of the Performance Shares shall be at
the sole discretion of the Committee, but in the event of any such extraordinary
event, the Committee shall take action appropriate to preserve the value of, and
to prevent the unintended enhancement of value in, such shares of Restricted
Stock.

8. Withholding. The Participant shall pay the Company any amount of taxes as may
be necessary in the opinion of the Company to satisfy tax withholding required
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gains taxes, transfer taxes,
and social security contributions. In lieu thereof, the Company shall have the
right to retain, from the shares of Restricted Stock to be issued under
Section 3, the number of shares of Restricted Stock with Fair Market Value equal
to the minimum amount required to be withheld. In any event, the Company shall
have the right to deduct from all amounts paid to a Participant in cash (whether
under the Plan or otherwise) any taxes required to be withheld. The Participant
shall promptly notify the Company of any election made pursuant of Section 83(b)
of the Code.

9. No Right to Continued Employment. The award and settlement of the Performance
Shares does not give Participant any right with respect to continuance of
employment by the Company or an Affiliate, nor shall it interfere in any way
with the right of the Company or an Affiliate to terminate his or her employment
at any time.

10. Change in Capital Structure. The number of Performance Shares and the
performance criteria in Section 2 (or, after any settlement of the Performance
Shares, the number of shares of Restricted Stock) shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.

11. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the Date of Grant.

13. Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to him or her and he or she agrees to be bound
by all the terms and provisions of the Plan.

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon Participant and his or her successors in
interest and the successors of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

8



--------------------------------------------------------------------------------

OWENS & MINOR, INC. By:  

 

  President & Chief Executive Officer

 

Participant

 

9